DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 02/15/2022.
Claims 1-8 and 15-20 have been amended and are hereby entered.
Claims 9-14 have been canceled.
Claims 1-8 and 15-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 13, filed 02/15/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 1) has been withdrawn. 
Applicant’s arguments, see Page 13, filed 02/15/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-6 have been fully considered and are persuasive. The  35 U.S.C. 112(b) rejection of Claims 1-6 has been withdrawn. 
Applicant’s arguments, see Page 13, filed 02/15/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive. The  35 U.S.C. 101 rejection of Claims 1-6 has been withdrawn. Examiner noted that amended independent claims 1 and 15 are integrated into a practical application because the claim limitations use and apply the judicial exception in some other MPEP 2106.05(e)).
Applicant’s arguments, see Pages 14-15, filed 02/15/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-7, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent No. 10295363 B1; hereinafter "Konrardy") in view of Collins et al. (US PG Pub. No. 2015/0278714 A1; hereinafter "Collins") and HARUKO; YOSHIZAWA (JP PG Pub. No. 2002-312603 A; hereinafter "HARUKO").
Regarding Claim 1, Konrardy teaches an autonomous vehicle control system that controls an autonomous vehicle, the control system comprising (See “The present embodiments may be related to autonomous or semi-autonomous vehicle operation, including driverless operation of fully autonomous vehicles. The embodiments described herein relate particularly to various aspects of route determination and navigation of autonomous vehicles.” in Column 4, Lines 12-17): send, to a third terminal apparatus installed in the autonomous vehicle, the pick-up route (See “An indication of the optimal route may then be provided to a mapping or navigation system for use in controlling the vehicle (block 618). The method 600 may be performed by a server 140, by a mobile device 110 and/or on-board computer 114, or by a combination of such components communicating via network 130.” in Column 41, Lines 40-45 wherein the “optimal route” is considered to be the “pick-up route”); and the autonomous vehicle having the third terminal apparatus, the autonomous vehicle further including one or more Electronic Control Units configured to control movement of -7-Application No. 16/935,711the autonomous vehicle in response to control instructions that are based on control information received from the third terminal apparatus to cause the autonomous vehicle to travel along the pick-up route via the pick-up location within the pick-up time slot and reach the facility location at or after the child-care start time of the child-care facility (See “In another aspect, a computer system configured for automatically routing a vehicle capable of autonomous operation may be provided. The computer system may include one or more local or remote processors, transceivers, and/or sensors configured to: … (5) cause or direct a vehicle control system of the vehicle to operate the vehicle autonomously along the autonomous route from the starting location to the target location…” in Column 72, Lines 51-55 and Lines 63-66, and “Optimal routes may also be determined for carpooling or vehicle sharing, delivery or other commercial use, …, non-driving passenger pick-up and drop-off (e.g., children, elderly, etc.), autonomous parking and retrieval, or other purposes.” in Column 9, Lines 50-55, and “For example, the method 800 may be implemented to use autonomous (i.e., driverless) taxicab services,… to control an autonomous vehicle for travel by a person not able or not authorized to drive the vehicle manually, or to use an autonomous vehicle for pick-up and drop-off of the user without the user manually driving the vehicle. These uses may include local or long-distance travel by the elderly, picking up children from school…” Column 50, Lines 34-44), when it has been determined that the child-care request can be performed, generate a pick-up route for navigating the autonomous vehicle to travel via the pick-up location within the pick-up time slot and reach the facility location at or after the child-care start time of the child-care facility (See “The server 140 may then process the data to determine a route, risk level, recommendation, or other action. The server 140 may then communicate the determined information to the mobile device 110 and/or on-board 
Konrardy does not explicitly teach; however, Collins teaches an information processing apparatus (See Fig. 1 and 15) having a controller configured to store service specifications that include a facility location (See “The processor 60 may cache information received from the data base 44 in memory 64. Cached information may include, for example, registered center information indicative of a plurality of centers from the database 64, registered center phone number information indicative of the phone numbers of the plurality of centers, registered center name information indicative of the names of the plurality of centers, registered center capacity information indicative of the capacity and/or age group for each child care room in each of the plurality of centers (e.g., “red” room is for 1-2 year olds and can hold 10 children, “green” room is for 3-5 year olds and can hold 15 children, etc.)…” in Paragraph [0095]) and a child-care start time (See “In an embodiment, child care availability information , the service specifications being received from a first terminal apparatus (See “The processor 10 serves, in the example of FIG. 1, a plurality of child care center computing devices 22, 25. The processor may serve more or less than two child care center computing devices 22, 25. Generally, each computing device 22, 25 is for a different child care center, however more than one child care center computing device may be for a particular child care center provider, for example one device 22 may be for management and the other 23 may be for reception.” in Paragraph [0111]), the service specifications being stored in a memory in association with a child care facility corresponding to the first terminal apparatus (See “The processor 60 may cache information received from the data base 44 in memory 64. Cached information may include, for example, registered center information indicative of a plurality of centers from the database 64, registered center phone number information indicative of the phone numbers of the plurality of centers, registered center name information indicative of the names of the plurality of centers, registered center capacity information indicative of the capacity and/or age group for each child care room in each of the plurality of centers…” in Paragraph [0095]), store in the memory a child-care request that includes … (See “The booking data 44 may be stored in any one of a number of forms, examples of which include but are not limited to an array of record data structures, a sequence of containers, a doubly linked list of containers, and a database. The instructions in the memory 14 include data base queries to retrieve the relevant records for processing, and field modification instructions to change the data to reflect changes , the child-care request being received from a second terminal apparatus (See “A plurality of personal computing devices 38, 40, 42 are each configured to communicate with the processor 10 via the network 18. While three personal computing devices are shown in FIG. 1, there may be less (for example 2) or more (for example one of at least 50, 100 and 500). The plurality of personal computing devices are generally remote of the processor 10 and are operable by a plurality of users to book child care.” in Paragraph [0062] and “In another step 34 of the embodiment of the method 30, the processor 10 receives booking request information from one of the plurality of personal computing devices 38, 40, 42, the booking request information being indicative of a request for child care starting at the time or during the period of child care.” in Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy to include an information processing apparatus having a controller configured to store service specifications and child-care request described above, as taught by Collins, in order to provide a more profitable childcare booking system by filling some available times (See Paragraph [0004] of Collins).
Although Collins teaches store in the memory a child-care request being received from a second terminal apparatus as described above, Collins does not explicitly teach “a child-care request that includes a pick-up location of a child and a pick-up time slot of the child”. However, HARUKO teaches … a child-care request that includes a pick-up location of a child and a pick-up time slot of the child (See “When the daycare center selected by the selection means does not have means for determine whether the child-care request can be performed to deliver the child to the child-care facility at or after the child-care start time by picking-up the child at the pick-up location within the pick-up time slot (See “Further, the nursery information includes information on whether or not the nursery has means for picking up and dropping off the child. When the daycare center selected by the selection means does not have means for picking up the child, the childcare center may further function as a pick-up request transmitting means for transmitting pick-up request information for requesting a pick-up company to pick up the child. With this configuration, if the nursery selected by the nursery selecting means does not have a means for picking up and dropping off the child, the pick-up request transmitting means can transmit the pick-up request information to the pick-up company. When the child is transferred from the day care center in the daytime to the selected day care center, a transfer request can be made to a transfer company.” in Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy in view of Collins to include a child request includes a pick-up location and a pick-up time slot of a child and determine whether the child-care request can be HARUKO, in order to assist parents by providing a service for picking up and dropping off their children (See Paragraph [0003] of HARUKO).
Regarding Claim 3, Konrardy in view of Collins and HARUKO teaches all the limitations of Claim 1 as described above. Konrardy also teaches the controller generates a drop-off route departing from the facility location at or before the child-care end time of the child-care facility and traveling via the drop-off location within the drop-off time slot (See “The server 140 may then process the data to determine a route, risk level, recommendation, or other action. The server 140 may then communicate the determined information to the mobile device 110 and/or on-board computer 114, which may cause the vehicle 108 to operate in accordance with the determined information (e.g., travel along a determined optimal route).” in Column 24, Lines 19-24, “Optimal routes may also be determined for carpooling or vehicle sharing, delivery or other commercial use, …, non-driving passenger pick-up and drop-off (e.g., children, elderly, etc.), autonomous parking and retrieval, or other purposes.” in Column 9, Lines 50-55, and “For example, the method 800 may be implemented to use autonomous (i.e., driverless) taxicab services,… to control an autonomous vehicle for travel by a person not able or not authorized to drive the vehicle manually, or to use an autonomous vehicle for pick-up and drop-off of the user without the user manually driving the vehicle. These uses may include local or long-distance travel by the elderly, picking up children from school…” Column 50, Lines 34-44.) and sends, to the third terminal apparatus, the drop-off route (See “An indication of the optimal route may 
Konrardy does not explicitly teach; however, Collins also teaches wherein the service specifications include a child-care end time (See “Child care availability data is sent, in this but not necessarily in all embodiments, via the network interface 16. The available time for child care may be, for example, 9 am to 12 pm on a Monday, in which case the start time is 9 am and the period is 9 am to 12 pm on the Monday.” in Paragraph [0064] wherein the “12 pm” is considered to be the “child-care end time” and “For example, the request information may include booking identification information that is used by the processor to look up at least one of the start time and the end time in a table stored in memory. Alternatively, the request information may include time data having at least one of the start time and the end time of the period.” in Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy to include wherein the service specifications include a child-care end time, as taught by Collins, in order to provide a more profitable childcare booking system by filling some available times (See Paragraph [0004] of Collins).
Konrardy in view of Collins does not explicitly teach; however, HARUKO teaches the child-care request includes a drop-off location of the child and a drop-off time slot of the child (See “Further, the nursery information includes information on whether or not the nursery has means for picking up and dropping off the child. When the daycare center selected by the selection means does not have means for picking up the child, the childcare center may further function as a pick-up request transmitting means for transmitting pick-up request information for requesting a pick-up company to pick up the child. With this configuration, if the nursery selected by the nursery selecting means does not have a means for picking up and dropping off the child, the pick-up request transmitting means can transmit the pick-up request information to the pick-up company. When the child is transferred from the day care center in the daytime to the selected day care center, a transfer request can be made to a transfer company.” in Paragraph [0018] wherein the “pick-up request information” is considered to include the “drop-off location and drop-off time slot of the child” since the childcare center receives the child-care request including location information and desired time by the user (See Paragraph [0017]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy in view of Collins to include a child request containing a drop-off location and a drop-off time slot of a child, as taught by HARUKO, in order to make the child-care booking process more efficient and effective.
Regarding Claim 5, Konrardy in view of Collins and HARUKO teaches all the limitations of Claim 1 as described above. Konrardy also teaches wherein the controller generates the pick-up route so that a time period of travel by the autonomous vehicle between the pick-up location and the facility location is no longer than an upper limit of travel time that has been set for the child (See “At block 808, the mobile device 110 may receive a user indication of the target location, which may also be received separately or together with other information regarding the autonomous vehicle trip (e.g., the starting location)... The indication may further include information relevant to the vehicle trip, such as a desired time to reach the target location, …” in Column 52, Lines 7-10 and Lines 17-19 wherein the “desired time to reach the target location” is considered to be the time that is “not longer than an upper limit of travel time that has been set for the child” and “At block 810, the mobile device 110 may determine a fully autonomous route between the starting location and the target location. This may be accomplished as described above with respect to the method 600. In some embodiments, the mobile device 110 may communicate relevant information to the server 140 via the network 130, whereupon the server 140 may determine a fully autonomous route (i.e., an optimal route) between the starting location (i.e., the first geospatial location) and the target location (i.e., the destination geospatial location).” in Column 52, Lines 21-30. It can be seen that the server 140 is capable of generating the pick-up route so that a time period of travel by the autonomous vehicle between the pick-up location and the facility location is no longer than an upper limit of travel time that has been set for the child.).
Regarding Claim 6, Konrardy in view of Collins and HARUKO teaches all the limitations of Claim 1 as described above. Although Konrardy teaches “the use of autonomous vehicle” (See Column 50, Lines 42-44), Konrardy in view of Collins does not explicitly teach “a child-care availability condition that is a determination result indicating whether a child-care service at the child-care facility with use of the vehicle is  HARUKO teaches wherein when a new child-care request is received from the second terminal apparatus, the controller sends, to the second terminal apparatus, a child-care availability condition that is a determination result indicating whether a child-care service at the child-care facility with use of the … vehicle is available or unavailable (See “According to the present invention, the nursery request receiving means receives the nursery request information, the nursery information stored in the nursery information storage means, and the user information stored in the user information storage means. Since the daycare center selecting means selects the daycare center, it is possible to select a daycare center that meets the user's wishes. In addition, since the nursery request transmitting unit transmits the nursery request information to the selected nursery, it is possible to request the nursery according to the user's request.” in Paragraph [0008] and “In the nursery determination system according to the present invention, the nursery information includes information on whether or not the nursery has means for picking up and dropping off the child. If the nursery does not have a means for picking up the child, the day care center may further include a pick-up request transmitting means for transmitting pick-up request information for requesting pick-up of the child to the pick-up company. With this configuration, if the nursery selected by the nursery selecting means does not have a means for picking up and dropping off the child, the pick-up request transmitting means can transmit the pick-up request information to the pick-up company. When the child is transferred from the day care center in the daytime to the selected day care center, a transfer request can be made to a transfer company.” in Paragraph [0010]).
Konrardy in view of Collins to include sending the availability of the child-care service to the second terminal apparatus after a child-care request has been received, as taught by HARUKO, in order to provide useful information on whether or not parents need to provide their own transportation of their children.
Regarding Claim 7, Konrardy in view of Collins and HARUKO teaches all the limitations of Claim 1 as described above. Konrardy does not explicitly teach; however, Collins teaches the first terminal apparatus configured to send the service specifications to the information processing apparatus (See “The processor 10 serves, in the example of FIG. 1, a plurality of child care center computing devices 22, 25. The processor may serve more or less than two child care center computing devices 22, 25. Generally, each computing device 22, 25 is for a different child care center, however more than one child care center computing device may be for a particular child care center provider, for example one device 22 may be for management and the other 23 may be for reception.” in Paragraph [0111]); and -3-New U.S. Patent Applicationthe second terminal apparatus configured to send the child-care request to the information processing apparatus (See “A plurality of personal computing devices 38, 40, 42 are each configured to communicate with the processor 10 via the network 18. While three personal computing devices are shown in FIG. 1, there may be less (for example 2) or more (for example one of at least 50, 100 and 500). The plurality of personal computing devices are generally remote of the processor 10 and are operable by a plurality of users to book child care.” in Paragraph [0062] and “In another step 34 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy to include the first and second terminal apparatuses described above, as taught by Collins, in order to provide a more profitable childcare booking system by filling some available times (See Paragraph [0004] of Collins).
Claims 2, 4, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Collins, HARUKO, and Narayan et al. (US PG Pub. No. 2018/0211228 A1; hereinafter "Narayan").
Regarding Claim 2, Konrardy in view of Collins and HARUKO teaches all the limitations of Claim 1 as described above. Konrardy in view of Collins and HARUKO does not explicitly teach; however, Narayan teaches wherein the controller sends, to the second terminal apparatus and the third terminal apparatus, authentication information generated for the pick-up location on the pick- up route (See “In one embodiment, a user may be a parent scheduling a ride for a child. Thus, the ride requestor may be considered to be the parent while the third party rider is a child. In this way, the parent may schedule a ride for a child during which the safety of the child may be protected.” in Paragraph [0023] and “In another embodiment, the user device may be configured to transmit information to a device associated with a third party providing information about the ride itinerary, driver information, vehicle information, and other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy in view of Collins and HARUKO to include sending generated authentication information to the second and third terminal apparatuses, as taught by Narayan, in order to make sure that the driver/autonomous vehicle picks up the appropriate person and for purposes of safety (See Paragraph [0006] of Narayan).
Regarding Claim 4, Konrardy in view of Collins and HARUKO teaches all the limitations of Claims 1 and 3 as described above. Konrardy in view of Collins and HARUKO does not explicitly teach; however, Narayan teaches wherein the controller performs control to send, to the second terminal apparatus and the third terminal apparatus, authentication information generated for the drop-off location on the drop-off route (See “In one embodiment, a user may be a parent scheduling a ride for a child. Thus, the ride requestor may be considered to be the parent while the third party rider is a child. In this way, the parent may schedule a ride for a child during which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle control system of Konrardy in view of Collins and HARUKO to include sending generated authentication information to the second and third terminal apparatuses, as taught by Narayan, in order to make sure that the driver/autonomous vehicle drops off the rider (e.g. child) at the appropriate location and for purposes of safety (See Paragraph [0006] of Narayan).
Regarding Claim 8, Konrardy in view of Collins and HARUKO teaches all the limitations of Claims 1 and 7 as described above. Although Konrardy teaches “the use of autonomous vehicle” (See Column 50, Lines 34-44), Konrardy in view of Collins and HARUKO does not explicitly teach “authentication information”. However, Narayan wherein the controller of the information processing apparatus sends, to the second terminal apparatus and the third terminal apparatus, authentication information generated for the pick-up location on the pick-up route, and when the authentication information recognized for the second terminal apparatus is identical to the authentication information received by the third terminal apparatus, the third terminal apparatus allows the … vehicle to pick up the child (See “In one embodiment, a user may be a parent scheduling a ride for a child. Thus, the ride requestor may be considered to be the parent while the third party rider is a child. In this way, the parent may schedule a ride for a child during which the safety of the child may be protected.” in Paragraph [0023] and “In another embodiment, the user device may be configured to transmit information to a device associated with a third party providing information about the ride itinerary, driver information, vehicle information, and other information. For example, the user device may transmit a password to the third party rider or riders which is also known to the driver who is to provide the ride sharing service to the third party. When the driver arrives and provides the third party with the password, the third party can be assured that the driver has been selected from a trusted pool of drivers by the user, or in response to the user's ride request, and that the third party will be safe in the care of the driver during the ride.” in Paragraph [0032] wherein the “device associated with a third party” is considered to be the “second terminal apparatus”, and it can be seen that driver must have received a password via a device (e.g., third terminal apparatus) in order for the driver to know the password.).
Konrardy in view of Collins and HARUKO to include sending generated authentication information to the second and third terminal apparatuses, as taught by Narayan, in order to make sure that the driver/autonomous vehicle picks up the appropriate person and for purposes of safety (See Paragraph [0006] of Narayan).
Claims 15-20 are method claims corresponding to system Claims 1-6. All of the limitations in Claims 15-20 are found reciting the same scopes of the respective limitations in Claims 1-6. Accordingly, Claims 15-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-6, respectively set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628  
                                                                                                                                                                                                      /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688    
3/23/2022